PER CURIAM.
The pro se appellants appeal from the dismissal of their complaint against an attorney, who, pursuant to a court appointment as guardian ad litem, had acted as an advocate for a party to certain state probate court litigation. In an order dated August 11, 2005, the district court dismissed appellants’ complaint for lack of subject matter jurisdiction, concluding that it presented state law claims. In the alternative, the court assumed that the complaint set forth § 1983 claims and, to that extent, dismissed it because the defendant had not acted under color of state law. After careful review of the appellate record and the appellants’ contentions, we affirm, essentially for the reasons given by the district court.

Affirmed.